Smith, Judge,
delivered the opinion of the court:
Crucifixes 5}4 inches in length made of brass and resting on a brass base inches long by inches -wide, on which base are two standing figures of brass, were classified by the collector as articles of metal and assessed for duty at 40 per cent ad valorem under that part of paragraph 399 of the act of 1922 which reads as follows:
Par. 399. .Articles * * * if composed wholly or in chief value * * * of brass; * * * 40 per centum ad valorem.
The importer protested that the goods were articles of religious devotion similar to rosaries and chaplets, and that they were dutiable at 30 per cent ad valorem under that part of paragraph 1446 of the act of 1922 which reads as follows:
Par. 1446. Rosaries, chaplets, and similar articles of religious devotion, of whatever material composed * * * valued at not more than $1.25 per (Jozen, 15 per centum ad valorem.
The Board of General Appraisers sustained the protest and the Government appealed.
The cross has long been honored as a religious symbol not only by Christians, but by pagans as well. In Egypt and Assyria the “swastika” and the “crux ansata” were emblems of earthly life and the creative powers of nature. Among Christians from the earliest times the cross has typified the spiritual and eternal life. The crucifix is • a cross bearing the image of Christ crucified and is designed to remind those looking upon it of the sufferings and death of the Saviour for the salvation of mankind, thereby inciting religious devotion.
The primary purpose of rosaries and chaplets is not to excite religious devotion by appeals to the memory. Rosaries and chaplets are used by Catholics and beads by the Brahmins and Mohammedans to keep- count of the prayers which religious discipline and religious' tenets require believers to repeat.
In brief, the cross and crucifix inspire prayer and religious devotion, whereas rosaries, chaplets, and beads of other kinds are designed to keep a reckoning of the prayers said. Crosses, crucifixes, rosaries, *472and. chaplets are all sacred articles in the sense that they are dedicated to a religious use, but the religious use of the one is not the religious use of the other and they are therefore not similar articles.
Congress was perfectly aware that crosses and crucifixes were used as religious articles in religious devotions and its failure to mention them ih paragraph 1446 must be construed as a legislative intent to exclude them from the paragraph.
The judgment of the Board of General Appraisers is reversed.